DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communications filed on May 13, 2022 and June 17, 2022. Amendments to claims 1 and 17, and cancellation of claims 13 and 16 have been entered. Rejections in the Final Office action, mailed on January 13, 2022, have been withdrawn in view of the amendments. Claims 1-12, 14, 15, and 17-20 are pending in this application. 

Allowable Subject Matter

2.	Claims 1-12, 14, 15, and 17-20 are allowed. 
3.	The following is an examiner’s statement of reasons for patent eligibility under 35 USC 101:
	The steps in claim 17 of “computer-implemented process for improved computer interfaces with interactive visualizations of machine learning models for responsive stress testing, the process comprising: storing a plurality of back-end machine learning models at a memory; generating enterprise market risk metrics using a processor that accesses models of the back-end machine learning models stored in memory and extracts features from data defining risk factors and market shocks using a feature engineering process; providing for display a front-end interface including graphical elements to visually interact with the machine learning models to continuously update the front-end interface with interactive visual elements;  receiving model input data from a front-end interface; - 27 -updating the front-end interface with graphical elements using the model input data; receiving model selections, adjusted scenario data, and adjusted values for the risk factors and market shocks from selectable indicia at the front-end interface over a period of time; generating model performance visualizations to visually compare the models with the adjusted values for the risk factors and market shocks over a period of time, wherein the processor generates the model performance data by receiving the adjusted values for the risk factors and market shocks, the models and the adjusted scenario data from the interface over time periods, wherein the model performance data defines how the risk factors and market shocks impact portfolio objects and PnL values for the portfolio objects; and updating the front-end interface using the processor to display model performance data to visually indicate how the risk factors and market shocks impact portfolio objects and PnL values for the portfolio objects; using, by the processor, one or more stress scenarios to test out different machine learning models to assess model performance by generating updated model performance data; and detecting, at the interface, hovering over a visual element for a scenario with an input device and in response updates to indicate predicted loss calculations for the scenario” are limitations, which when considered as an ordered combination, are indicative of integration into a practical application. 
For these reasons, claim 17 is deemed patent eligible under 35 USC 101. Claim 1 is deemed patent eligible under 35 USC 101 based on similar reasoning and rationale. Dependent claims 2-12, 14, 15, and 18-20 are deemed patent eligible by virtue of dependency on a patent eligible claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
	(a) Jonathan Mun (US Patent 10,453,142 B2) discloses an invention in the field of modeling and quantifying Regulatory Capital, Key Risk Indicators, Probability of Default, Exposure at Default, Loss Given Default, Liquidity Ratios, and Value at Risk, using quantitative models, Monte Carlo risk simulations, credit models, and business statistics, and relates to the modeling and analysis of Asset Liability Management, Credit Risk, Market Risk, Operational Risk, and Liquidity Risk for banks or financial institutions, allowing these firms to properly identify, assess, quantify, value, diversify, hedge, and generate periodic regulatory reports for supervisory authorities and Central Banks on their credit, market, and operational risk areas.
	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

July 31, 2022